FILED
                                                                             April 14, 2022
                                                                               released at 3:00 p.m.
No. 21-0162, State of West Virginia v. Shaun Richard Duke                  EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
ARMSTEAD, Justice, dissenting:

              Shaun Richard Duke is a convicted drug dealer who, in concert with Erica

Westfall, delivered controlled substances to Teddy Nutter, resulting in Mr. Nutter’s death.

I dissent from the majority opinion in this matter because I believe that the Legislature

intended the sentences of delivery of a controlled substance and delivery of a controlled

substance causing death to aggregate as they constitute separate and distinct crimes.

Because of that Legislative intent, double jeopardy principles were not implicated.



              The majority opinion holds in Syllabus Point 5:

                      “In ascertaining legislative intent, a court should look
              initially at the language of the involved statutes and, if
              necessary, the legislative history to determine if the legislature
              has made a clear expression of its intention to aggregate
              sentences for related crimes. If no such clear legislative intent
              can be discerned, then the court should analyze the statutes
              under the test set forth in Blockburger v. United States, 284
              U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932), to determine
              whether each offense requires an element of proof the other
              does not. If there is an element of proof that is different, then
              the presumption is that the legislature intended to create
              separate offenses.” Syl. Pt. 8, State v. Gill, 187 W. Va. 136,
              416 S.E.2d 253 (1992).

Syllabus Point 5, State v. Duke, No. 21-0162, slip op. (W. Va. 2022). This is a correct

statement of the law. However, this Court has held there are various ways to ascertain

Legislative intent. “The primary rule of statutory construction is to ascertain and give

effect to the intention of the Legislature.” Syllabus Point 8, Vest v. Cobb, 138 W. Va. 660,



                                              1
76 S.E.2d 885 (1953). From the same case, this Court held, “[t]he Legislature, when it

enacts legislation, is presumed to know of its prior enactments.” Syllabus Point 12, Vest.



             The provisions of 60A-4-401 applicable to this case state:

             (a) Except as authorized by this act, it is unlawful for any
             person to manufacture, deliver, or possess with intent to
             manufacture or deliver, a controlled substance.

             Any person who violates this subsection with respect to:

             (i) A controlled substance classified in Schedule I or II, which
             is a narcotic drug, is guilty of a felony and, upon conviction,
             may be imprisoned in the state correctional facility for not less
             than one year nor more than fifteen years, or fined not more
             than twenty-five thousand dollars, or both;

             (ii) Any other controlled substance classified in Schedule I, II
             or III is guilty of a felony and, upon conviction, may be
             imprisoned in the state correctional facility for not less than
             one year nor more than five years, or fined not more than
             fifteen thousand dollars, or both;

             (iii) A substance classified in Schedule IV is guilty of a felony
             and, upon conviction, may be imprisoned in the state
             correctional facility for not less than one year nor more than
             three years, or fined not more than ten thousand dollars, or
             both; . . . .

W. Va. Code § 60A-4-401 (2014). This statute was first enacted in 1971 and has been

amended three times prior to the version applicable to the case at bar. Compare W. Va.

Code § 60A-4-401 (1971) with W. Va. Code § 60A-4-401 (2005) and W. Va. Code 60A-

4-401 (2014). Since the enactment making it a crime to deliver a controlled substance, a

wholly separate crime of delivery of a controlled substance causing death was enacted by

our Legislature in 2017:

                                            2
              (a) Any person who knowingly and willfully delivers a
              controlled substance or counterfeit controlled substance in
              violation of the provisions of section four hundred one, article
              four of this chapter for an illicit purpose and the use, ingestion
              or consumption of the controlled substance or counterfeit
              controlled substance alone or in combination with one or more
              other controlled substances, proximately causes the death of a
              person using, ingesting or consuming the controlled substance,
              is guilty of a felony and, upon conviction thereof, shall be
              imprisoned in a state correctional facility for a determinate
              sentence of not less than three nor more than fifteen years.

W. Va. Code § 60A-4-416(a) (2020).



              From our prior holdings, the Legislature is presumed to know of its prior

enactments and this Court must give full effect to the Legislative intent. Indeed, this Court

must presume that the Legislature fully knows the body of law that exists when it adopts a

new law and the effect that new law has upon then-existing laws. Significantly, the

Legislature did not simply add a new subsection to West Virginia Code § 60A-4-401 to

address situations where the manufacture, delivery, or possession of a controlled substance

results in death. If the Legislature intended the new language adopted in 2017 in West

Virginia Code §60A-4-416(a) to be simply a variation of the crime set forth in Section 401

it could have added a new subsection to that section. Instead, it created a separate and

distinct crime in Section 416(a).



              This Court can, thus, discern that when the Legislature created the new and

distinct crime of delivery of a controlled substance causing death, it intended sentences

under that new and distinct charge to be aggregated with sentences for delivery of a

                                              3
controlled substance. I believe, based upon principles of statutory construction outlined by

this Court, the Legislature intended sentences for delivery of a controlled substance and

delivery of a controlled substance causing death to aggregate. Thus, the double jeopardy

clause is not implicated by Mr. Duke’s multiple drug convictions.



              Therefore, I respectfully dissent.




                                             4